EXHIBIT 10.35

 

WITNESS SYSTEMS, INC.

 

AMENDED & RESTATED
EMPLOYEE STOCK PURCHASE PLAN
January 1, 2006

 

ARTICLE I

PURPOSE OF PLAN

 

Witness Systems, Inc. has adopted this employee stock purchase plan to encourage
the employees of the Company (and its participating affiliated companies) to
acquire a proprietary interest, or to increase their existing proprietary
interest, in the Company. The Board of Directors of the Company believes that
employee ownership of the Company’s stock will serve as an incentive,
encouraging employees to continue their employment and to perform diligently
their duties as employees. It is further intended that the Plan qualify as an
“employee stock purchase plan” within the meaning of Code §423.

 

ARTICLE II

DEFINITIONS

 

When used in this Plan with initial capital letters, the following terms shall
have the meanings set forth below:

 

2.1           Board shall mean the Board of Directors of the Company.

 

a.             2.2           Code shall mean the Internal Revenue Code of 1986,
as amended.

 

b.             2.3           Committee shall mean the group of individuals
appointed by the Board to administer the Plan, pursuant to Section 10.1. In the
absence of any such appointment, the Company’s Human Resource Director and Chief
Financial Officer shall function as the Committee.

 

c.             2.4           Common Stock shall mean the common stock of the
Company.

 

d.             2.5           Company shall mean Witness Systems, Inc.

 

e.             2.6           Effective Date shall mean the day on which the
Common Stock is initially offered for purchase to the public by the Company.
This Amended & Restated Plan shall be effective as of January 1, 2006.

 

f.              2.7           Eligible Employee shall mean, with respect to an
Offering Period, an Employee who is not described by the following:

 

(a)           any Employee who is regularly scheduled to work (determined as of
the Enrollment Date for such Offering Period) 20 hours or less per week;

 

(b)           any Employee who is regularly scheduled to work (determined as of
the Enrollment Date for such Offering Period) for not more than five (5) months
in any calendar year; and

 

(c)           any Employee who, immediately after an option would be granted
hereunder, would own shares of the Common Stock, or of the stock of a parent or
subsidiary corporation of the Company, possessing 5% or more of the total
combined voting power or value of all classes of such stock. In determining
whether an Employee owns 5% of such shares, (A) the attribution of ownership
rules of Code §424(d) shall apply, and (B) an Employee shall be deemed to own
the shares of stock underlying any outstanding option which he has been granted
(whether under the Plan or any other plan or arrangement).

 

g.             2.8           Employee shall mean any individual who is a
common-law employee of any Participating Company. Certain Employees are not
eligible to participate in the Plan, pursuant to Section 3.2 hereof.

 

--------------------------------------------------------------------------------


 

h.             2.9           Enrollment Date shall mean the last business day of
the calendar month immediately preceding each Offering Commencement Date, except
that, with respect to the initial Offering Period, the Enrollment Date shall be
the last business day of the calendar month immediately following the calendar
month in which the initial registration statement registering the shares of
Common Stock issuable hereunder pursuant to the Securities Act of 1933, as
amended, is declared effective.

 

i.              2.10         Fair Market Value shall mean, as of any date, the
value of Common Stock determined as follows:

 

(a)           For purposes of making purchases under the Plan which are made on
the open market, the Fair Market Value of the Common Stock shall be the actual
market close price on the date and at the time of the purchase;

 

(b)           For purposes other than making purchases under the Plan, the Fair
Market Value of the Common Stock shall be determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the National Market of
the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, its Fair Market Value per share shall be the closing sale
price for the Common Stock (or the mean of the closing bid and asked prices, if
no sales were reported), as quoted on such exchange or system on the date of
such determination, as reported by NASDAQ, or such other source as the Committee
deems reliable;

 

(ii)           If the Common Stock is not listed on any established stock
exchange or a national market system, its Fair Market Value per share shall be
the average of the closing dealer “bid” and “ask” prices of a share of the
Common Stock as reflected on the NASDAQ interdealer quotation system of the
National Association of Securities Dealers, Inc. on the date of such
determination;

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

 

(iv)          If, for any reason, the Fair Market Value per share cannot be
ascertained or is unavailable for the date in question, the Fair Market Value
per share shall be determined as of the nearest preceding date on which such
Fair Market Value can be ascertained under the appropriate method indicated
above.

 


(C)           NOTWITHSTANDING THE ABOVE PROVISIONS, FOR PURPOSES OF MAKING
PURCHASES UNDER THE PLAN DURING THE INITIAL OFFERING PERIOD, THE FAIR MARKET
VALUE PER SHARE OF THE COMMON STOCK AS OF THE EFFECTIVE DATE SHALL BE DEEMED TO
BE THE PRICE PER SHARE AT WHICH THE COMMON STOCK IS OFFERED TO THE PUBLIC BY THE
COMPANY PURSUANT TO THE COMPANY’S INITIAL PUBLIC OFFERING.


 

j.              2.11         Offering Commencement Date shall mean the first day
of each Offering Period.

 

k.             2.12         Offering Ending Date shall mean the last day of each
Offering Period.

 

l.              2.13         Offering Period shall mean the period during which
each option to purchase stock granted pursuant to the Plan is in effect. The
duration and timing of Offering Periods may be changed by the Committee pursuant
to Section 4.2 of this Plan.

 

m.            2.14         Offering Period Pay shall mean, with respect to an
Offering Period, the product of (i) the number of complete payroll periods in
such Offering Period, times (ii) such Employee’s Total Pay for the payroll
period which ends on or immediately prior to the Offering Commencement Date of
such Offering Period.

 

n.             2.15         Participating Company shall mean (i) the Company,
and (ii) any “parent corporation” or “subsidiary corporation” (as defined in
Code §§424(e) and (f)) of the Company which have been designated by the

 

--------------------------------------------------------------------------------


 

Board and which have adopted (by formal written resolutions of the board of
directors of such corporation) the Plan for the benefit of its employees.

 

o.             2.16         Plan shall mean the Witness Systems, Inc. Amended &
Restated Employee Stock Purchase Plan.

 

p.             2.17         Total Pay shall mean, with respect to an Employee,
all of his regular straight-time earnings, plus commissions, overtime, shift
premium, incentive compensation, incentive payments, bonuses, and other
compensation, all as reported to the Internal Revenue Service for federal income
tax purposes on Form W-2, plus any before-tax contributions made to plans
covered by Code §§401(k) and 125.

 

ARTICLE III

ELIGIBILITY

 

q.             3.1           Participation by Eligible Employees. An Eligible
Employee of a Participating Company shall be eligible to participate in the Plan
as of the first day of the Offering Period which next begins following the date
of hire of such Eligible Employee by the Company if the Employee is an Eligible
Employee as of such date.

 

r.              3.2           Transfers to/from Eligible Class. An Employee who
ceases to be an Eligible Employee during an Offering Period but who remains an
Employee shall be treated as if he had made an election to modify his payroll
deductions to zero effective for payroll periods ending on or after the date on
which such Employee ceased to be an Eligible Employee. An Employee who becomes
an Eligible Employee during an Offering Period and who was an Employee prior to
the date on which such Employee became an Eligible Employee hereunder shall be
entitled to participate in the Plan as of the first day of the Offering Period
which next begins on or after the date on which such Employee becomes an
Eligible Employee if the Employee is an Eligible Employee as of such date.

 

ARTICLE IV

OFFERING PERIODS

 

s.             4.1           Quarterly Offering Periods. The Plan shall be
implemented by a continuous series of Offering Periods. Prior to January 1,
2006, the Offering Periods under the Plan shall be the six-month periods of
January 1 through June 30, and July 1 through December 31, with the initial
Offering Period beginning on the Effective Date and ending on June 30, 2000. On
and after January 1, 2006, the Offering Periods under the Plan shall be the
three-month periods of January 1 through March 31, April 1 through June 30, July
1 through September 30, and October 1 through December 31.

 

t.              4.2           Other Offering Periods. Without amendment to the
Plan, the Committee may, in its sole discretion, designate other periods as
Offering Periods. These periods may be more or less frequent and may be in
addition to or in lieu of the semi-annual Offering Periods described in Section
4.1 above. However, notwithstanding the foregoing, in no event shall Offering
Periods be designated which would cause the Plan to violate the requirements of
Code §423(b)(7).

 

ARTICLE V

ELECTION TO PARTICIPATE

 

u.             5.1           Election. Each employee who is eligible to
participate in the Plan may file with the Committee or their designated
representative on or before the close of business on any Enrollment Date (within
such time period as provided by the Committee), an election form authorizing
specified regular payroll deductions over the next succeeding Offering Period;
provided, however, with respect to the initial Enrollment Date, no election
shall be valid unless given with a period specified by the Committee prior to
such date. These payroll deductions shall be on an after-tax basis, so that all
applicable federal, state, local and Social Security taxes shall apply. At the
time an Employee files his election form, he shall elect to have payroll
deductions made on each payday during the Offering Period (or, for the initial
Offering Period, during the period beginning immediately following the initial
Enrollment Date and ending on the initial Offering Ending Date) in an amount
which is not less than 1% nor greater than 15% of such Employee’s Total Pay for
each payroll period. No cash contributions or payments may be made by an
Employee to the Plan. Payroll deductions for an Employee shall commence on the
first payroll period beginning after the Offering Commencement Date (or, for the
initial Offering Period, the Enrollment Date) and shall

 

--------------------------------------------------------------------------------


 

end on the last payroll in the Offering Period before the Offering Ending Date,
to which such authorization is applicable, unless sooner terminated by the
Employee.

 

v.             5.2           Deemed Election. An Employee who has entered into a
written agreement with the Company not to be eligible for participation in this
Plan and/or any employee benefit plans of the Company shall, by entering into
such written agreement, automatically be considered to have elected to have none
of his pay deducted under this Plan during any Offering Period which begins
while such written agreement is in effect.

 

w.            5.3           Accounts. The Committee or their designated
representatives shall establish a bookkeeping account for each Employee in the
Plan and shall credit each Employee’s payroll deductions to his account. Any
funds actually held in Accounts shall remain part of the general assets of the
Company and may be used by the Company for any corporate purpose.

 

x.             5.4           Withdrawals. By written notice to the Committee or
their designated representatives during an Offering Period (on such form or in
such manner as the Committee may specify), but at least thirty (30) days prior
to the Offering Ending Date for such Offering Period, an Employee may elect to
cease his payroll deductions effective as soon as administratively practicable
following receipt of such election, and the Employee may also elect to withdraw
the total amount (but not less than the total amount) credited to his Account.
Any such withdrawn amount shall be paid to the Employee, in cash or its
equivalent, without interest, as promptly as administratively practicable. An
Employee who elects to withdraw the total amount credited to his Account shall
cease participation in the Plan immediately.

 

y.             5.5           Modifications. An Employee may not elect to modify
his payroll deductions during an Offering Period, except as provided in Section
5.4 above.

 

z.             5.6           Leave of Absence. For purposes of participation in
the Plan, an Employee who is on a leave of absence shall be deemed to be an
Employee for the first ninety (90) days of such leave of absence; provided, that
as of the close of business on the ninetieth (90th) day of such leave of
absence, the Employee’s employment (solely for purposes of the Plan) shall be
deemed to have terminated unless the Employee shall have returned to his regular
employment prior to the close of business on such ninetieth (90th) day, except
as otherwise required by law. If an Employee’s employment is terminated earlier
by the Company, for any reason, his right to participate in the Plan shall
terminate simultaneously.

 

aa.           5.7           Interest. No interest will accrue or be paid on any
payroll deductions contributed to the Plan or credited to the Account of any
Employee.

 

ARTICLE VI

GRANTING OF OPTIONS

 

bb.          6.1           Number of Option Shares.

 

cc.           (a)           On each Offering Commencement Date prior to January
1, 2006, each Employee who is eligible to participate in this Plan shall be
granted an option to purchase a maximum number of shares of the Common Stock
determined by dividing 15% of his expected Offering Period Pay by 85% of the
Fair Market Value of one share of the Common Stock on such Offering Commencement
Date and rounding the result down to the nearest whole number.

 

dd.          (b)           On each Offering Commencement Date on or after
January 1, 2006, each Employee who is eligible to participate in this Plan shall
be granted an option to purchase a maximum number of shares of the Common Stock
determined by dividing the 1% to 15% of his Offering Period Pay contribution by
95% of the Fair Market Value close price of one share of the Common Stock on
such Offering Ending Date and rounding the result down to the nearest whole
number.

 

ee.           6.2           Duration. Each option granted on an Offering
Commencement Date shall terminate on the immediately following Offering Exercise
Date, unless terminated earlier pursuant to the terms of the Plan.

 

--------------------------------------------------------------------------------


 

ff.            6.3           Annual Limit on Options Granted. No option to
purchase shares under the Plan shall be granted to an Employee if such option,
when combined with all other options granted under all of the Code § 423
employee stock purchase plans of the Company, its parents and its subsidiary
corporations, would permit such Employee to purchase shares of the Common Stock
with a Fair Market Value (determined at the time the option is granted) in
excess of $25,000 for each calendar year in which the option is outstanding at
any time, determined in accordance with Code §423(b)(8).

 

gg.          6.4           Option Exercise Price.

 

hh.          (a)           For an option to purchase stock granted prior to
January 1, 2006, the price of each share of the Common Stock shall be the lesser
of (i) 85% of the Fair Market Value of such share on the Offering Commencement
Date, or (ii) 85% of the Fair Market Value of such share on the Offering
Exercise Date.

 

ii.             (b)           For an option to purchase stock granted on or
after January 1, 2006, the price of each share of the Common Stock shall be 95%
of the Fair Market Value market close price of such share on the Offering Ending
Date.

 

ARTICLE VII

EXERCISE OF OPTIONS

 

jj.             7.1           Automatic Purchase. As of each Offering Ending
Date and except as provided in Sections 7.2 and 7.3 hereof, the Committee or
their designee shall purchase, for each Employee having funds credited to his
Account, the number of whole shares of the Common Stock which is the lesser of
(i) the maximum number of such shares for which such Employee has been granted
an option to purchase during such Offering Period, or (ii) the number of whole
shares of the Common Stock determined by dividing the amount credited to his
Account by the Share Purchase Price. No fractional shares shall be issued, and,
except as provided in Sections 7.2 and 7.3 hereof, any amount in an Employee’s
Account that could have represented the purchase of such fractional shares, or
that exceeds the Share Purchase Price for the shares of the Common Stock
purchased on such Offering Ending Date, shall be either (1) carried forward in
such Employee’s Account and shall be available for purchasing shares of Common
Stock in the next succeeding Offering Period or (2) refunded to the employee as
soon as administratively practical.

 

kk.           7.2           Maximum Amount of Common Stock Purchased.
Notwithstanding any provisions to the contrary contained herein, no Employee may
use the amount credited to his Account pursuant to the Plan during any calendar
year for purchase of Common Stock exceeding $25,000 in Fair Market Value
(determined as of the Offering Commencement Date). When this amount of Common
Stock has been purchased, any excess amount credited to an Employee’s Account
(including any excess resulting from an inability to purchase a whole share)
shall be returned to such Employee, payroll deductions for such Employee shall
cease, and such Employee shall be ineligible to participate in any subsequent
Offering Period occurring during that same calendar year. Such Employee’s
election automatically shall become effective on the first Offering Commencement
Date of the next succeeding calendar year, subject to the termination provisions
herein. To the extent that the amount credited to his Account pursuant to the
Plan for purchase of Common Stock during any calendar year is greater than
necessary for such purchase, any excess shall be returned to such Employee as
promptly as administratively practicable.

 

ARTICLE VIII

DELIVERY OF COMMON STOCK; SHAREHOLDER RIGHTS

 

ll.             As soon as practicable after each Offering Exercise Date, the
Company shall issue and deliver to each Employee certificates, or electronic
facsimile, representing the shares of the Common Stock, if any, purchased for
such Employee, together with any cash to which he may be entitled hereunder.
Upon issuance of such certificates (but not prior thereto), the Employee shall
have all of the rights and privileges of a shareholder of the Company with
respect to such shares. Common Stock to be delivered to an Employee pursuant to
the Plan shall be registered in the name of the Employee.

 

--------------------------------------------------------------------------------


 

ARTICLE IX

STOCK RESERVED FOR OPTIONS

 

mm.         9.1           Shares Reserved for Use By Plan. The Company shall
reserve a total of five hundred fifty thousand (550,000) shares of the Common
Stock for issuance and purchase by Employees under the Plan; provided, however,
this total number of shares of Common Stock that may be issued pursuant to this
Plan shall be automatically increased on the last trading day of the final month
of each calendar year of the Company, beginning with the calendar year ending
December 31, 2000, by (1) a number of Shares equal to 2% of the number of shares
of Common Stock outstanding on the last trading day of the month preceding the
final month of each such calendar year or (2) such lesser amount as may be
determined by the Board in its sole discretion, but in no event shall any such
annual increase exceed five hundred thousand (500,000) Shares (as adjusted for
any change contemplated in Article XII hereof). The number of shares of the
Common Stock reserved for the Plan may be adjusted as provided in Article XII.
The shares of the Common Stock reserved for the Plan may be shares now or
hereafter authorized but unissued or may be shares of treasury stock.

 

nn.          9.2           Shares Subject to Unexercised Options. If and to the
extent that any right to purchase reserved shares of the Common Stock shall not
be exercised by the Employee who is the holder of such right, or if such right
shall terminate as provided herein, then the shares subject to such right to
purchase (i) shall again become available for purposes of the Plan, unless the
Plan shall have been terminated, and (ii) shall not be deemed to increase the
number of shares of the Common Stock reserved for purposes of the Plan.

 

ARTICLE X

ADMINISTRATION OF PLAN

 

oo.          10.1         Appointment of Committee. The Plan shall be
administered by a Committee, which shall consist of those persons so designated
by the Board. The Board from time to time may remove members from, or add
members to, the Committee. Vacancies on the Committee shall be filled by the
Board.

 

pp.          10.2         Meetings. The Committee shall select one of its
members as Chairman and shall hold meetings at such times and places as the
Chairman shall determine. A majority of the members of the Committee shall
constitute a quorum, and the Committee may act by vote of a majority of its
members at a meeting at which a quorum is present, or without a meeting by a
written consent to their action signed by all members of the Committee.

 

qq.          10.3         Authority. The Committee may request advice or
assistance or employ such other persons as are necessary for proper
administration of the Plan. Subject to the express provisions of the Plan, the
Committee shall have authority to interpret the Plan, to prescribe rules and
regulations for administering the Plan, and to make all other determinations
necessary or advisable in administering the Plan; all of such determinations
shall be final and binding upon all persons, unless otherwise determined by the
Board. Without amendment to the Plan, the Committee shall be authorized to:

 

(a)           limit the frequency and/or number of changes in the payroll
deduction amounts withheld during an Offering Period;

 

(b)           permit payroll withholding in excess of the amount designated by
an Employee in order to adjust for delays or mistakes in the Company’s
processing of properly completed election forms;

 

(c)           establish reasonable waiting and adjustment periods and/or
accounting and crediting procedures to ensure that amounts applied toward the
purchase of Company Stock for each Employee properly correspond with amounts
withheld from the Employee’s paychecks; and

 

(d)           establish such other limitations or procedures as it may
determine, in its sole discretion, advisable which are consistent with the terms
of the Plan.

 

ARTICLE XI

RIGHTS NOT TRANSFERABLE

 

Rights under the Plan are not transferable by an Employee other than by will or
the laws of descent and distribution and are exercisable during his lifetime
only by him.

 

--------------------------------------------------------------------------------


 

ARTICLE XII

ADJUSTMENT IN CASE OF CHANGES

AFFECTING THE COMPANY’S STOCK

 

rr.            12.1         General Rule. In the event of a split, subdivision
or consolidation of outstanding shares of the Common Stock, or in the event of
any “corporate transaction”, as defined in Treas. Reg. §1.425-1(a)(1)(ii), other
than a transaction described in Section 12.2 hereof, the number of shares of the
Common Stock reserved or authorized to be reserved under the Plan and the number
and price of such shares subject to purchase pursuant to options outstanding
hereunder, in the sole discretion of the Committee, may be adjusted in such
manner as may be deemed necessary or equitable by the Committee to give proper
effect to such event. If any adjustment hereunder would create a fractional
share or a right to acquire a fractional share, such fractional share shall be
disregarded, and the number of shares available under the Plan or the number of
shares to which any Employee shall be entitled will be the next lower number of
shares, rounding all fractions downward. Notwithstanding anything herein to the
contrary, all adjustments to the shares of the Common Stock shall be made in
such a manner as to comply with the requirements of Code §424 and to preserve
the options’ status under Code §423.

 

ss.           12.2         Dissolution or Certain Mergers. A dissolution or
liquidation of the Company or a merger or consolidation in which the Company is
not the surviving corporation, shall cause each outstanding option to terminate;
provided, that each Employee shall, in such event, have paid to him in cash the
amount credited to his Account at that time prior to such dissolution or
liquidation, or merger or consolidation in which the Company is not the
surviving corporation.

 

tt.            12.3         Rights of Employees. Except as hereinabove expressly
provided, no Employee shall have any rights by reason of any subdivision or
consolidation of shares of stock of any class or any other increase or decrease
in the number of shares of stock of any class by reason of any dissolution,
liquidation, merger or consolidation or spin-off of the assets or stock of
another corporation; and any issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of the Common Stock subject to the option. The grant
of an option pursuant to the Plan shall not affect in any way the right or power
of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.

 

ARTICLE XIII

TERMINATION OF EMPLOYMENT OR DEATH OF EMPLOYEE

 

uu.          13.1         Termination of Employment. In the event of an
Employee’s termination of employment (for any reason other than death) during a
Offering Period (other than the last day of such Offering Period), any option
granted to him under the Plan shall terminate immediately upon the date his
employment ends, and the amount credited to his Account shall be refunded to him
in cash as soon as practicable after the earlier of (1) the Offering Ending Date
of such Offering Period, or (2) the payroll period next following his
termination of employment.

 

vv.          13.2         Death. In the event of an Employee’s death during a
Offering Period (other than the last day of such Offering Period), any option
granted to him under the Plan for such Offering Period shall terminate
immediately upon the date of his death, and the amount credited to his Account
for such Offering Period shall be paid in cash to the Estate of such Employee as
soon as practicable after the earlier of (1) the Offering Ending Date of such
Offering Period, or (2) the payroll period next following his termination of
employment. Also, in the event any shares of the Common Stock and/or any cash is
payable to the deceased Employee with respect to an Offering Period ending on or
before his date of death, such shares and/or cash shall be paid to the Estate of
such Employee.

 

ARTICLE XIV

AMENDMENT AND TERMINATION OF THE PLAN

 

ww.         14.1         Amendment. The Board may amend the Plan in any respect;
provided, any amendment (i) increasing the number of shares of the Common Stock
reserved under the Plan, (ii) changing the designated class of employees
eligible to participate in the Plan, or (iii) materially increasing the benefits
accruing to Employees

 

--------------------------------------------------------------------------------


 

under the Plan, must be approved within 12 months of the adoption of such an
amendment by the holders of a majority of the voting power of the outstanding
shares of the Common Stock.

 

xx.            14.2         Termination. The Plan and all rights of Employees
hereunder shall terminate:

 

(a)           as of the Offering Ending Date that Employees become entitled to
purchase a number of shares of the Common Stock that substantially exhausts the
number of such shares available for issuance under the Plan, to such an extent
that the Board and the Committee determine that no subsequent options are
practicable; or

 

(b)           in the sole discretion of the Board, as of the end of any Offering
Period with respect to future Offering Periods.

 

yy.          14.3         Compliance. To the extent necessary for compliance
with Code §423 (or any successor provisions), the Company shall obtain
shareholder approval in such a manner and to such a degree as may be required
for any amendment to or termination of the Plan.

 

ARTICLE XV

NOTICES

 

All notices or other communications by an Employee to the Committee pursuant to
or in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Committee at the location, or by the
person, designated by the Committee for the receipt thereof.

 

ARTICLE XVI

INDEMNIFICATION OF COMMITTEE

 

In addition to such other rights of indemnification as they may have as
directors, the members of the Committee shall be indemnified by the Company
against reasonable expenses (including, without limitation, attorneys’ fees)
actually and necessarily incurred in connection with the defense of any action,
suit or proceeding, or in connection with any appeal, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any option granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
to the extent required by and in the manner provided by the Bylaws of the
Company relating to indemnification of directors) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee member or members did not act in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company.

 

ARTICLE XVII

WITHHOLDING REQUIREMENTS

 

At the time the option is exercised, in whole or in part, or at the time some or
all of the Common Stock issued under the Plan is disposed of, the Employee must
make adequate provision for the Company’s federal, state, or other tax
withholding obligations, if any, which arise upon the exercise of the option or
the disposition of the Common Stock. At any time, the Company may, but will not
be obligated to, withhold from the Employee’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Employee.

 

ARTICLE XVIII

CONSTRUCTION OF PLAN

 

For purposes of the Plan, masculine, feminine, neuter, singular or plural
pronouns shall be deemed to refer to such person, persons or entity as may be
appropriate in the context.

 

--------------------------------------------------------------------------------


 

ARTICLE XIX

EXPENSES OF PLAN

 

The Company shall pay all operational expenses of the Plan, including, without
limitation, all brokerage commissions due and payable for the purchase and sale
of Common Stock.

 

ARTICLE XX

COMPLIANCE

 

The Plan is intended to comply with the requirements of Code §423 (and any of
its successor provisions). Pursuant to Code §423, an Employee may be eligible
for certain favorable tax treatment with regard to Common Stock purchased under
the Plan, if no disposition of the Common Stock is made by such Employee within
2 years after the date of the granting of the option to him under the Plan nor
within 1 year after the transfer of the Common Stock to him.

 

ARTICLE XXI

EMPLOYEE STATEMENTS AND REPORTING

 

On or before January 31 of each calendar year, the Committee shall provide a
statement, either on paper or electronically, to each Employee who exercised an
option to purchase shares under the Plan during the previous calendar year. The
Employee’s statement shall contain the following information: the name, address
and employer identification number of the Company, the date the Common Stock was
transferred to the Employee, the number of shares which were transferred to the
Employee, and the type of option under which the transferred shares were
acquired. In addition, pursuant to Code §6039, the Committee shall make any and
all filings necessary to the Internal Revenue Service with regard to options
granted and exercised under the Plan.

 

ARTICLE XXII

EFFECTIVE DATE OF PLAN

 

The Plan shall become effective as of the Effective Date; provided, within 12
months of the adoption of the Plan by the Board, the Plan is approved by the
holders of a majority of the voting power of the outstanding shares of the
Common Stock. If the Plan is not so approved, the Plan shall not become
effective and any prior grant of options hereunder shall be null and void ab
initio.

 

IN WITNESS WHEREOF, the Plan is hereby executed by a duly authorized officer of
the Company, on this 30th day of November 2005.

 

 

 

 

COMPANY:

 

 

 

 

 

WITNESS SYSTEMS, INC.

 

 

 

 

 

By: William Evans

 

 

 

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------